DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Note that there are two sets of double patenting rejections – one based on copending Application No. 17/330216, the other on U.S. Patent No. 11,255,805 B2.



Double Patenting Rejections based on copending Application No. 17/330216 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 20221 ) as evidenced by the “Circle formula” article on the math net website (hereafter Circle Formula”). Although the claims at issue are not identical, they are not patentably distinct from each other because 18 and 20 together of copending Application No. 17/330216 meets or renders obvious all of the limitations of claim 1 of application 17/556930.  To wit,
claim 1 of application 17/556930

    PNG
    media_image1.png
    71
    655
    media_image1.png
    Greyscale


claim 18 of copending Application No. 17/3302162

    PNG
    media_image2.png
    160
    662
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    78
    677
    media_image3.png
    Greyscale


	As for the application 17/556930 claim 1 limitation of “. . . . arranged to form a circular structure about a center point…”, as a first matter the Examiner will note that as evidenced by Circle Formula a circle by definition is “the set of all points in a plane that are equidistant from a fixed point, defined as a center, . . . .”  So, since claim 18 of copending application 17/330216 requires the plurality of pairs of electrodes, each of which pair of electrodes is in communication with a nanowire, to be equidistant from a center point, that is, to be arranged to form a circular structure about a center point, to likewise have the plurality of nanowires be arranged to form a circular structure about a center point is, if not implied, prima facie  obvious as just rearrangement of parts (see MPEP 2144.04(VI)(C)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 




claim 1 of application 17/556930

    PNG
    media_image4.png
    139
    638
    media_image4.png
    Greyscale
 claim 20 of copending Application No. 17/330216

    PNG
    media_image5.png
    82
    697
    media_image5.png
    Greyscale


claim 1 of application 17/556930

    PNG
    media_image6.png
    131
    659
    media_image6.png
    Greyscale


claim 20 of copending Application No. 17/330216

    PNG
    media_image7.png
    151
    657
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the plurality of electrodes in the sensor of claims 18 and 20 copending Application No. 17/330216 be disposed on the plurality of nanowires because that is the simplest way to have the two electrodes in each pair of the plurality of electrodes be in electrical communication with a nanowire.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 20223 ) as evidenced by the “Circle Formula”.  Although the claims at issue are not identical, they are not patentably distinct from each other because as discussed in the rejection of claim 1 above claim 18 of copending Application No. 17/330216 requires the plurality of electrodes to be arranged in a circle, that is, to have radial symmetry about a centerpoint.  As for the plurality of pairs of electrodes comprising at least ten pairs of electrodes, see claim 20 of copending Application No. 17/330216.  


Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 3 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/330216 recites

    PNG
    media_image8.png
    151
    675
    media_image8.png
    Greyscale


Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 4 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of copending Application No. 17/330216 meets the additional limitation of claim 4 of application 17/556930.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 5 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of copending Application No. 17/330216 meets the additional limitation of claim 5 of application 17/556930.



Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 6 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 6 of copending Application No. 17/330216 each meets the additional limitation of claim 6 of application 17/556930.


Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 6, from which claim 7 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 6 of copending Application No. 17/330216 each meets the additional limitation of claim 7 of application 17/556930.


Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 9 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 17/330216 meets the additional limitation of claim 9 of application 17/556930.


Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 10 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of copending Application No. 17/330216 meets the additional limitation of claim 10 of application 17/556930.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 11 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of copending Application No. 17/330216 meets the additional limitation of claim 11 of application 17/556930.



Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 12 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of copending Application No. 17/330216 meets the additional limitation of claim 12 of application 17/556930.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 13 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of copending Application No. 17/330216 meets the additional limitation of claim 13 of application 17/556930.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 14 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of copending Application No. 17/330216 meets the additional limitation of claim 14 of application 17/556930.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 15 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of copending Application No. 17/330216 meets the additional limitation of claim 15 of application 17/556930.


Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 18 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of copending Application No. 17/330216 meets the additional limitation of claim 18 of application 17/556930.


Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 19 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of copending Application No. 17/330216 meets the additional limitation of claim 19 of application 17/556930.


Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula” and as further evidenced by Farwa Mukhtar, Muhammad Tahir khan, Arif Malik, et al. Emerging mutations in spike and other structural proteins of SARS-CoV-2. Authorea. March 13, 2021 (hereafter “Mukhtar”).  Claim 19, from which claim 20 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of copending Application No. 17/330216 meets the additional limitation of claim 19 of application 17/556930 as evidenced by Mukhtar.   Claim 8 of  reference application allows for the viral protein to be a SARS-CoV-2 protein.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the SARS-CoV-2 protein comprise a spike (S) protein, a nucleocapsid (N) protein, and/or an envelope (E) protein because as evidence by Mukhtar these proteins are typically all present on a complete SARS-CoV-2 viral particle.  See in Mukhtar the first sentence of the Abstract, the third paragraph of 1. Introduction, 3.3.1 Spike Protein, 3.3.2 Envelope Protein (E), and 3.3.4 Nucleocapsid Protein (N).	 


Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 18, and 20 together of copending Application No. 17/330216 (reference application, as of Amendment of August 17, 2022 ) as evidenced by the “Circle Formula”.  Claim 1, from which claim 21 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of copending Application No. 17/330216 meets the additional limitation of claim 21 of application 17/556930.


Double Patenting Rejections based on U.S. Patent No. 11,255,805 B2


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,255,805 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,255,805 B2 meets all of the limitations of claim 1 of the instant application.



Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,255,805 B2 as evidenced by Circle Formula.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 11,255,805 B2 meets or suggests all of the limitations of claim 2 of the instant application.  In particular, the limitation “a plurality of pairs of electrodes arranged to have radial symmetry around a center point” is suggested by the limitation in claim 14 of U.S. Patent No. 11,255,805 B2 that “the plurality of electrodes comprises a plurality of pairs of electrodes that are equidistant from a center point…”, which suggests, if not implies,  a circular arrangement for the plurality of electrodes.  See Circle Formula.  As for the limitation “wherein the plurality of pairs of electrodes comprises at least ten pairs of electrodes…”, it is implied by the following in claim 1 of U.S. Patent No. 11,255,805 B2 “. . . ., wherein the plurality of nanowires comprises at least 30 nanowires; and a plurality of electrodes disposed on the plurality of nanowires, . . . .”


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 3 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 3.




Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 4 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 4.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 5 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 5.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 6 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 6.






Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,255,805 B2.  Claim 6, from which 
claim 7 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 7.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,255,805 B2.  Claim 6, from which 
claim 8 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 8.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 9 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 9.



Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 10 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 10.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 11 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 11.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 12 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 12.



Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 13 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 13.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 14 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 14.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 15 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 15.




Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 16 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 16.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 17 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 17.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 18 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 18.





Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 19 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 19.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 20 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 20.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,255,805 B2.  Claim 1, from which 
claim 21 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No. 11,255,805 B2 meets the additional limitation of claim 21.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eric Saurer US 5,407,554 (hereafter “Saurer”).

Addressing claim 2, Saurer discloses a sensor (see the title), comprising: 
a plurality of pairs of current collectors (28), which the Examiner construes as electrodes, arranged to have radial symmetry around a center point, wherein the plurality of pairs of electrodes comprises at least ten pairs of electrodes.  See 
Figures 12 and 13, and col. 8:49-53.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 8, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US 2018/0363043 A1 (hereafter “Hashimoto”) in view of Gao et al. “Silicon Nanowire Arrays for Label-Free Detection of DNA,” Anal. Chem. 2007, 79, 3291-3297 (hereafter “Gao”).

Addressing claim 1, Hashimoto discloses a sensor (see the title and paragraph [0002]), comprising: a circular structure about a center point (see Figure 3(c):

    PNG
    media_image9.png
    395
    826
    media_image9.png
    Greyscale
, and paragraph [0041]:

    PNG
    media_image10.png
    118
    378
    media_image10.png
    Greyscale
).
Hashimoto, though, does not disclose that a plurality of nanowires arranged to form a circular structure about the center point, wherein the plurality of nanowires comprises at least 30 nanowires; and a plurality of electrodes disposed on the plurality of nanowires. However, it will be noted that Hashimoto does disclose locating a plurality of detection regions (45), each with a detection means (46), along the circular structure.  See Figure 3 and paragraph [0043].
Gao discloses silicon nanowire arrays for label-free detection of DNA.  This array comprises a plurality of electrodes disposed on a plurality of nanowires.  The electrodes are arranged into pairs with the two electrodes in each joined to each other by a nanowire that spans the width of a fluidic channel.  See Figure 1 and Figure 2(A). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the plurality of detection means in the circular structure of Hashimoto be a silicon nanowire array as taught by Gao because
(1) Hashimoto discloses that the sensor substrate may be made of silicon (Hashimoto paragraph [0023]);
(2) Hashimoto discloses that the plurality of detection means may be electrode-based and should all be of the same kind:
		
    PNG
    media_image11.png
    122
    366
    media_image11.png
    Greyscale

(3) both Hashimoto and Gao disclose sensing nucleic acid (see in each of Hashimoto and Gao the title and Abstract).
Thus, to have the plurality of detection means in the circular structure of Hashimoto be a silicon nanowire array as taught by Gao would just be substitution of one known plurality of nucleic acid detection means suitable for using a fluidic channel in the biosensor art for another with predictable results.  Since the silicon nanowire array adopted from Gao will be located along the circular structure of Hashimoto it will also from a circular structure about the center point:
		
    PNG
    media_image12.png
    391
    807
    media_image12.png
    Greyscale


As for the plurality of nanowires comprising at least 30 nanowires, note that Hashimoto Figure 3 clearly shows over 30 detection means.  Also, Hashimoto states,

    PNG
    media_image13.png
    69
    375
    media_image13.png
    Greyscale




Addressing claim 3, for the additional limitation of this claim see Gao Figure 1 and Figure 2(A).


Addressing claim 4, for the additional limitation of this claim note the following

    PNG
    media_image14.png
    238
    367
    media_image14.png
    Greyscale


(Hashimoto) and

    PNG
    media_image15.png
    644
    1042
    media_image15.png
    Greyscale


	(Gao).











Addressing claim 6, for the additional limitation of this claim note the following in Gao

    PNG
    media_image16.png
    482
    498
    media_image16.png
    Greyscale

	(see the Gao abstract) and

    PNG
    media_image17.png
    669
    1008
    media_image17.png
    Greyscale













Addressing claim 8, as the nanowires comprise peptide nucleic acids to bind with an analyte (

    PNG
    media_image18.png
    362
    534
    media_image18.png
    Greyscale

	See Gao page 3292.)

the functional groups at least include amino functional groups. 




















Addressing claim 9, for the additional limitation of this claim note the following in Gao

    PNG
    media_image16.png
    482
    498
    media_image16.png
    Greyscale

	(see the Gao abstract) and

    PNG
    media_image17.png
    669
    1008
    media_image17.png
    Greyscale




Addressing claim 14, for the additional limitation of this claim note that the Examiner is construing the SDS (sodium dodecyl sulfate) with which the nanowires are rinsed as the claimed stabilizer (

    PNG
    media_image19.png
    315
    505
    media_image19.png
    Greyscale

See Gao page 3292.).


Addressing claim 15, Hashimoto as modified by Gao does not specifically disclose that “the sensor comprises a plurality of pairs of electrodes that are equidistant from a center point.”
It will be first noted that Hashimoto discloses that the detection means may be arranged in regular intervals:
	
    PNG
    media_image20.png
    87
    356
    media_image20.png
    Greyscale

Also, Hashimoto clearly contemplates a wide variety of possible shapes for the flow path, including circular, in which the detection means are located:
	
    PNG
    media_image21.png
    867
    754
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    113
    368
    media_image22.png
    Greyscale

Thus, barring a showing, such as unexpected results, to have the sensor comprises a plurality of pairs of electrodes that are equidistant from a center point like the hour numbers on clockface, for example (

    PNG
    media_image23.png
    233
    531
    media_image23.png
    Greyscale


), is essentially just a shape change as a circle is a basic geometric shape, and so prima facie obvious (see MPEP 2144.04 IV.B), and as already Hashimoto discloses regular in intervals between the detection means (pairs of electrodes).    






Addressing claim 16, for the additional limitation of this claim note the following in Gao 


    PNG
    media_image24.png
    234
    532
    media_image24.png
    Greyscale

See Gao page 3292.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             November 2, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although allowed U.S. application 17/330216 has not yet been patented.
        2 Note that claim 18 of application 17/330216 depends from claim 1 of this application and so includes all the claim 1 limitations.  
        3 Although allowed U.S. application 17/330216 has not yet been patented.